Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 1/18/22.  Claims 1, 2, 5-7, 9-14, and 18-20 have been amended.  Claims 3, 4, 8, and 15-17 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ElMankabady et al [U.S. 8,155,767] in view of Norton et al [U.S. 9,978,256].
For claim 7, the non-transitory computer readable medium having computer readable instructions stored thereon (Abstract: software) taught by ElMankabady performs the following claimed steps, as noted, 1) the claimed receive data from a plurality of fire control panels of a fire control system is achieved using the communication circuit (No. 310) that receives data from a plurality of fire control panels (Nos. 114 and 115), 2) the claimed generate event information associated with a detected event is achieved using the web browser (No. 210) and web movie player (No. 212) that gathers data received by the control panels for translation into viewable format for the user, and 3) the claimed display the event information is achieved using the user interface (No. 213) that enables a display of system alarm information (Col. 9, Lns. 60-
The method and system for monitoring fire alarm systems taught by Norton improves upon the environment introduced by ElMankabady.  The reference does include a monitoring station (No. 108) that receives data from a plurality of control panels (Nos. 110, 112), but there is also a connected services system (No. 100) that can incorporate monitoring and tracking of non-compatible control panels as well as compatible control panels having remote diagnostic capabilities.  The data gathered from the myriad of control panels is sent to a connected services server (No. 104) that collects status information, diagnostic information, and testing information pertaining to a control panel and other components of the fire alarm system (Col. 5, Lns. 24-35).  The Norton reference can also track a fault state of activated devices (Col. 5, Ln. 41).
Moreover, another improvement taught by Norton is that any non-compatible control panel such as a legacy control panel (No. 110-L) or third party control panel can communicate with the services system using a gateway device (No. 116).  This gateway device provides access for any non-compatible control panel to a public network and thus to the services system.  The obvious advantage of this configuration is that any older control panels that may not be compatible with the technology of the monitoring station or services system may be able to communicate their information to the services system (No. 100).  With the addition of a single gateway device, all control panels in a given area may be able to send their data to the monitoring system.

For claim 12, the alarm event list (No. 604) of ElMankabady provides instant detail as to type and severity of the event (Col. 10, Ln. 9).

Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ElMankabady et al in view of Norton et al as applied to claim 7 above, and further in view of Thomas et al [U.S. 6,288,637].
For claim 9, although both the ElMankabady and Norton reference mention faults or malfunctions as stated in the rejection of claim 7 above, neither reference explicitly mentions a fault in a power supply or the fire control system.
Many different faults can happen in a typical fire protection system.  The system taught by Thomas determines the existence of hazardous conditions within a building.  The reference even mentions a control panel (Col. 3, Ln. 9) for convenient access and use.  The Thomas reference defines a “hazardous event” as any event which may create an actual or potentially dangerous condition within a protected building (Col. 4, Lns. 16-18).  And the table seen in the specification (Col. 22, Lns. 15-50) presents a 
The advantage of the Thomas reference is that it automates an inspection process that can determine the condition of all its working components automatically without unnecessary labor.  Furthermore, it allows a building control system an opportunity to diagnose and alert operators of potential hazardous conditions.  And the ElMankabady reference is just such a system that could benefit from the Thomas reference.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a fault of a power supply in the ElMankabady reference for the purpose of insuring proper operation of the building system and timely notification of a potential hazard in the system.
For claim 10, the Thomas reference also detects communication errors (Col. 22, Ln. 33).
For claim 13, the Thomas reference provides descriptions of possible event causes for diagnosis (Table of Col. 22 mentioned above).  Also, the ElMankabady reference presents messages pertaining to system faults (Fig. 6).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ElMankabady et al in view of Norton et al as applied to claim 7 above, and further in view of Bergman et al [U.S. 7,054,414].
For claim 11, neither the ElMankabady nor the Norton references mention a disablement of the fire control panels of the system.

The Bergman presents a needed solution to a very common problem, that is, disablement of a control panel before an alarm condition can be reported.  A control panel that cannot send its alarm condition is not much of a control panel.  As the ElMankabady reference pertains to a control system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect disabling of the control panel for the purpose of defeating possible vandalism.

Claims 7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,937,302. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the current application are merely broader versions of the independent claims of the ‘932 reference.  Furthermore, the current claims also mention patented subject matter such as the severity of a detected event.

Claims 9, 10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,937,302 in view of Thomas et al.
The claims of the ‘302 reference do not mention a fault in the power supply, communication network, or suggested action.
The claims are interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claims 9, 10, and 13 above.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,937,302 in view of Bergman et al.
The claims of the ‘302 reference do not mention disablement of the control panel.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 11 above.

Response to Arguments
Argument:
“The Norton reference appears to teach that a control panel of the system can also send diagnostic information to the connected services server.  (Column 4, lines 24-29).  The Norton reference appears to teach that the diagnostic information can include data used to identify a fault state in the fire detection and alarm notification devices controlled by the control panel.  (Column 4, lines 31-42).  However, the Norton reference does not teach that the diagnostic information includes data used to identify a fault state in the control panel itself.”

Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.

Response to Argument:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant application, the Norton reference does teach that diagnostic information that includes data used to identify a fault state in the fire detection and alarm notification devices controlled by the control panel.
	The ElMankabady reference, on the other hand, plainly states (Col. 6, Lns. 42-46) that the “data structure or object identifies the source of the alarm (either a device or the corresponding fire control panel)” (emphasis added) as well as “the type of alarm (e.g., trouble, malfunction)”.  This teaches that the trouble or malfunction (fault) can be the result of the fire control panel as well as a device.  This reads on the claimed element that the detected event is a “fault in at least one of the plurality of fire control panels” as recited in claim 7.

Claims 1, 2, 5, 6, 14, and 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not fully teach or suggest a system for monitoring control panels of a fire control system that includes data received from a gateway device to detect an action being taken on the fire control system wherein the detection action is an inspection of at least one of the plurality of the fire control panels that also generates information associated with the inspection including a specific name of a facility in which the fire control panels being inspected is located and the specific name of the person who is performing the inspection of the fire control panels.  This is considered unobvious subject matter.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
3/4/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687